        Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 1 of 11. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 WILLIAM HACKATHORN                                 )    CASE NO.
 5312 South Avenue                                  )
 Boardman, OH 44512                                 )    JUDGE
                                                    )
 On behalf of himself and all others                )    PLAINTIFF’S COLLECTIVE
 similarly situated,                                )    ACTION COMPLAINT
                                                    )
                Plaintiff,                          )    (Jury Demand Endorse Herein)
                                                    )
        v.                                          )
                                                    )
 MILLMAN SURVEYING, INC.                            )
 c/o Statutory Agent Deron Millman                  )
 4111 Bradley Circle NW                             )
 Canton, OH 44718                                   )
                                                    )
                Defendant.                          )

       Plaintiff William Hackathorn, by and through counsel, for his Collective Action

Complaint against Defendant Millman Surveying, Inc. (hereinafter referred to as “Defendant” or

“Millman Surveying”), states and alleges the following:

                                        INTRODUCTION

       1.      Plaintiff brings this case to challenge the policies and practices of Defendant

Millman Surveying that violate the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219,

as well as the statutes of the State of Ohio. Plaintiff brings this case as an FLSA “collective

action” pursuant to 29 U.S.C. § 216(b), which provides that “[a]n action to recover the liability”

prescribed by the FLSA “may be maintained against any employer … by any one or more

employees for and in behalf of himself or themselves and other employees similarly situated”

(the “FLSA Collective”).
        Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 2 of 11. PageID #: 2




                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       3.      This Court has supplemental jurisdiction over Plaintiff’s claims under the statutes

of the State of Ohio because those claims are so related to the FLSA claims as to form part of the

same case or controversy.

       4.      Venue is proper in this judicial district and division pursuant to 28 U.S.C. §

1391(b) because Defendant resides in this district and division and a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred here.

                                            PARTIES

       5.      At all times relevant, Plaintiff William Hackathorn was a citizen of the United

States and a resident of Mahoning County, Ohio.

       6.      Defendant Millman Surveying is an Ohio for-profit corporation with its principal

place of business in Stark County, Ohio. According to records maintained by the Ohio Secretary

of State, Defendant’s statutory agent for service of process is Deron Millman, 4111 Bradley

Circle NW, Canton, OH 44718.

                                  FACTUAL ALLEGATIONS

                                      Defendant’s Business

       7.      Defendant Millman Surveying is a nationwide company engaged in the business

of providing full-scale land services for commercial real estate and individuals. It executes multi-

state transactions, high-volume multi-site transactions, and single-site projects. Defendant

operates out of 4111 Bradley Circle NW, Suite 240, Canton, OH 44718.




                                                 2
        Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 3 of 11. PageID #: 3




       8.      Defendant Millman Surveying utilizes “independent contractors” as Project

Managers to prepare American Land Title Association (“ALTA”)/National Society of

Professional Surveyors (“NSPS”) land title survey maps. These Project Managers work under a

supervising employee land surveyor using computer drafting and coordinated geometry

computer programs to draft and generate the ALTA/NSPS land title survey maps.

                                  Defendant’s Status as Employer

       9.      At all times relevant, Defendant was an employer within the meaning of the

FLSA, 29 U.S.C. § 203(d) and O.R.C. Chapter 4111, and employed non-exempt hourly

employees, including Plaintiff.

       10.     At all times relevant, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       11.     At all times relevant, Defendant was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       12.     Defendant operates and controls an enterprise engaged in commerce, with annual

gross volume of business exceeding $500,000.00.

                            Plaintiff’s and the FLSA Collective’s
                      Non-Exempt Employment Statuses with Defendant

       13.     Plaintiff Hackathorn has been employed by Defendant from approximately June

2016 to the present as an “independent contractor” Project Manager.

       14.     At all times relevant, Plaintiff and other members of the FLSA Collective were

employees within the meaning of 29 U.S.C. § 203(e) and O.R.C. §§ 4111.01, et seq.

       15.     At all times relevant, Plaintiff and other members of the FLSA Collective were

employees engaged in commerce or in the production of goods for commerce within the meaning

of 29 U.S.C. § 207.


                                                3
        Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 4 of 11. PageID #: 4




                 Millman Surveying’s Misclassification of Project Managers
                               as Independent Contractors

       16.     Millman Surveying, in violation of the FLSA and Ohio law, classifies its Project

Managers as so-called “independent contractors.” Through this misclassification, Defendant

knowingly, willfully, and deliberately fails to compensate Plaintiff and other members of the

FLSA Collective overtime compensation at the rate of at least one and one-half times their

regular rates for all hours worked in excess of forty (40) hours per workweek.

       17.     In fact, Plaintiff and Defendant’s other Project Managers are employees of

Defendant according to the standards applicable under the FLSA and Ohio law and are entitled

to overtime compensation.

       18.     Defendant, through its employee signing land surveyors, controls the manner in

which Project Managers perform their job duties.

       19.     Project Managers do not exert control over any meaningful part of Defendant’s

business operations and do not stand as a separate economic entity from Defendant. Defendant

exercises control over all aspects of the employment relationship.

       20.     Defendant controls the work Project Managers perform, and the hours and

schedule during which they perform that work.

       21.     Pay is established unilaterally by Defendant; any opportunities Project Managers

have to earn remuneration are unilaterally determined and controlled by Defendant.

       22.     Defendant requires Plaintiff and other members of the FLSA collective to perform

their duties under the guidelines, policies, and procedures set exclusively by Defendant. Project

Managers are not permitted to negotiate prices with Millman or Millman’s customers.

       23.     Millman unilaterally determines the amounts its Project Managers are paid and

unilaterally changes that amount from time to time.


                                                4
        Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 5 of 11. PageID #: 5




        24.    As a matter of economic reality, Defendant’s Project Managers are economically

dependent on Defendant.

        25.    Project Managers work for Defendant and are not in business for themselves.

        26.    Defendant’s capital investments and expenditures substantially outweigh any

expenditures required on the part of Plaintiff and other members of the FLSA Collective. For

example, Defendant purchased Plaintiff’s computer programs, computer, and two monitors.

        27.    Millman’s Project Managers perform work that is integral to Defendant’s

primary, regular business. Defendant is in the business of providing full-scale land services for

commercial real estate and individuals. Millman’s “primary purpose” is in fact to assist in

providing these services to clients.

        28.    Defendant has knowledge of hours worked and duties performed by Plaintiff and

other members of the FLSA Collective, in part through time punches. Defendant’s administrative

personal would dock pay from Plaintiff and the FLSA Collective for missed days or hours.

        29.    Project Managers play no role in drawing customers to Defendant’s services.

        30.    Defendant’s opportunity for profits and risk of loss are much greater than Project

Managers’, if any.

        31.    Defendant’s Project Managers typically work full time for Defendant, and

frequently work more than forty (40) hours per workweek. Plaintiff averaged approximately 50

hours or more per workweek.

        32.    Project Managers typically hold their positions with Defendant for long periods of

time.

        33.    Project Managers are under the direct supervision and control of Defendant’s

supervising Land Surveyors.



                                                 5
        Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 6 of 11. PageID #: 6




       34.      Defendant owns and controls the equipment, software and supplies that Project

Managers are required to use to perform their work.

       35.      Defendant Millman conducts initial interviews and intense vetting procedures for

Project Managers and hires Project Managers at the sole discretion of Defendant.

       36.      Among other things, as a result of the requirements imposed by Defendant,

Project Managers are limited in their ability to work for other companies or operate independent

businesses or it is impracticable to do so.

       37.      Defendant Millman interviews, supervises, directs, disciplines, reprimands,

schedules and performs other duties of an employer. Millman hires/fires Project Managers at

will, and Project Manager’s employments are not temporary nor have a fixed end-date. Millman

performs functions associated with that of an employer with regard to an employee.

                               Defendant Millman’s Failure to Pay
                                    Overtime Compensation

       38.      Plaintiff and members of the FLSA Collective frequently worked more than forty

(40) hours in a single workweek.

       39.      The FLSA required Defendant to pay Project Managers overtime compensation at

one and one-half times their “regular rate” for all hours worked in excess of forty (40) hours in a

workweek. 29 U.S.C. § 207.

       40.      However, Defendant Millman, having unlawfully misclassified Plaintiff and

members of the FLSA Collective as “independent contractors,” failed to pay them overtime

compensation.

       41.      Defendant failed to pay Plaintiff and other members of the FLSA Collective

overtime compensation at one and one-half times their “regular rate” for all hours worked in

excess of forty (40) hours in a workweek.


                                                 6
          Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 7 of 11. PageID #: 7




                             The Willfulness of Defendant’s Violations

          42.    Defendant knew that Plaintiff and other members of the FLSA Collective were

entitled to overtime compensation under federal and state law or acted in reckless disregard for

whether they were so entitled.

          43.    The above practices and policies resulted in overtime violations of the FLSA, 29

U.S.C. §§ 201-219; O.R.C. Chapter 4111.

                            COLLECTIVE ACTION ALLEGATIONS

          44.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          45.    Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C. §

216(b), which provides that “[a]n action to recover the liability” prescribed by the FLSA “may

be maintained against any employer … by any one or more employees for and in behalf of

himself or themselves and other employees similarly situated.”

          46.    The FLSA Collective consists of:

          All current and former Project Managers and other workers with similar job titles
          or positions who worked for Defendant during the period of three years preceding
          the commencement of this action to the present.

          47.    Such persons are “similarly situated” with respect to Defendant’s FLSA violations

in that all were non-exempt employees of Defendant, all were subjected to and injured by

Defendant’s unlawful practice of failing to pay overtime compensation for all hours worked in

excess of forty (40) hours per workweek, and all have the same claims against Defendant for

unpaid overtime compensation as well as for liquidated damages, attorneys’ fees, and costs.




                                                   7
          Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 8 of 11. PageID #: 8




          48.   Conditional certification of this case as a collective action pursuant to 29 U.S.C. §

216(b) is proper and necessary so that such persons may be sent a Court-authorized notice

informing them of the pendency of this action and giving them the opportunity to “opt in.”

          49.   Plaintiff cannot yet state the exact number of similarly-situated persons but avers,

upon information and belief, that they consist of over 10 persons. Such persons are readily

identifiable through the payroll and personnel records Defendant has maintained, and was

required to maintain, pursuant to the FLSA and regulations thereunder that have the force of law.

                                         COUNT ONE
                                   (FLSA Overtime Violations)

          50.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          51.   Plaintiff brings this claim for violation of the FLSA’s overtime provisions on

behalf of himself and members of the FLSA Collective who may join this case pursuant to 29

U.S.C. § 216(b).

          52.   The FLSA requires that “non-exempt” employees receive overtime compensation

of “not less than one and one-half times” the employees’ “regular rate” of pay. 29 U.S.C. §

207(a)(1).

          53.   Plaintiff and other members of the FLSA Collective should have been paid

overtime wages in the amount of 150% of their “regular rate” for all hours worked in excess of

forty (40) hours per workweek.

          54.   Defendant did not pay overtime compensation to Plaintiff and the FLSA

Collective at the rate of one and one-half times their regular rate for all of their overtime hours.

          55.   By engaging in the above-described practices, Defendant willfully violated the

FLSA and regulations thereunder that have the force of law.


                                                  8
          Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 9 of 11. PageID #: 9




          56.   As a result of Defendant’s violations of the FLSA, Plaintiff and the FLSA

Collective were injured in that they did not receive wages due to them pursuant to the FLSA. 29

U.S.C. § 216(b) entitles Plaintiff and the FLSA Collective to an award of “unpaid overtime

compensation” as well as “an additional equal amount as liquidated damages.” 29 U.S.C. §

216(b) further provides that “[t]he court … shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid by the defendant, and costs of

the action.”

                                         COUNT TWO
                                   (Ohio Overtime Violations)

          57.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          58.   Plaintiff brings this claim for violation of the Ohio overtime compensation statute,

O.R.C. § 4111.03 on behalf of himself and other members of the FLSA Collective.

          59.   At all times relevant, Defendant was an employer covered by the Ohio overtime

compensation statute, O.R.C. § 4111.03.

          60.   Defendant’s failure to compensate overtime hours violated the Ohio overtime

compensation requirements set forth in O.R.C. § 4111.03.

          61.   These violations of Ohio law injured Plaintiff and other members of the FLSA

Collective in that they did not receive wages due to them pursuant to that statute.

          62.   Having injured Plaintiff and other members of the FLSA Collective, Defendant is

“liable to the employee[s] affected for the full amount of the overtime wage rate, less any

amount actually paid to the employee[s] and for costs and reasonable attorney’s fees as may be

allowed by the court ” under Ohio law. O.R.C. § 4111.10.




                                                  9
Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 10 of 11. PageID #: 10




                           PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Honorable Court:

A.    Conditionally certify this case as an FLSA “collective action” pursuant to 29 U.S.C.
      § 216(b) and direct that Court-approved notice be issued to similarly-situated
      persons informing them of this action and enabling them to opt in;

B.    Enter judgment against Defendant, and in favor of Plaintiff and the Opt-Ins who
      join this case pursuant to 29 U.S.C. § 216(b);

C.    Award compensatory damages to Plaintiff and the Opt-Ins who join this case
      pursuant to 29 U.S.C. § 216(b) in the amount of their unpaid overtime wages, as
      well as liquidated damages in an equal amount; and

D.    Award Plaintiff compensatory and punitive damages, his costs and attorneys’ fees
      incurred in prosecuting this action, and such further relief as the Court deems
      equitable and just.


                                            Respectfully submitted,

                                            s/ Kevin M. McDermott II
                                            Joseph F. Scott (0029780)
                                            Ryan A. Winters (0086917)
                                            Kevin M. McDermott II (0090455)
                                            SCOTT & WINTERS LAW FIRM, LLC
                                            The Caxton Building
                                            812 Huron Rd. E., Suite 490
                                            Cleveland, OH 44115
                                            P: (216) 912-2221 | F: (216) 350-6313
                                            jscott@ohiowagelawyers.com
                                            rwinters@ohiowagelawyers.com
                                            kmcdermott@ohiowagelawyers.com

                                            Attorneys for Plaintiff




                                       10
Case: 5:20-cv-00922-SO Doc #: 1 Filed: 04/29/20 11 of 11. PageID #: 11




                                   JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.

                                                 s/ Kevin M. McDermott II
                                                 Kevin M. McDermott II (0090455)




                                           11
